DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13, 19-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hissong et al. (US 2008/0039746; hereinafter Hissong).
Hissong shows a method of delivery of an active agent to a target tissue ([0146]), in a subject in need thereof, comprising the steps of: identifying the target tissue in the subject ([0085]); positioning a high intensity focused ultrasound transducer ([0072]); energizing the high intensity focused ultrasound transducer to thermally stimulate the target tissue ([0102]), imaging at least a portion of the target tissue that includes the volume of the target tissue being thermally stimulated ([0102]), [0121]); and discontinuing delivery of ultrasound energy when said target tissue achieves a pre-determined set temperature or temperature profile (monitoring temperature, [0102]), administering the active agent to the subject ([0106], [0127], [0145]-[0152]), wherein the 
Hissong also show wherein the step of identifying the target tissue is by Magnetic Resonance Imaging (MRI) or by ultrasound ([0085]); wherein the step of positioning comprises placement of the high intensity focused ultrasound transducer to concentrate the ultrasound energy on the target tissue ([0079]-[0080]); wherein the step of positioning the high intensity focused ultrasound transducer is by placing it within a vascular structure or an internal body- 51 -23853-PO4OD 1NonProvisional Patent Application UHID 2012-015cavity of the subject ([0080]); wherein the step of energizing the high intensity focused ultrasound transducer comprises applying a frequency of ultrasound ranging from about 0.8 MHz and about 4.0 MHz ([0241]); wherein the step of imaging at least a portion of the target tissue is by magnetic resonance imaging ([0085]); wherein the step of imaging is by ultrasound ([0085], [0102]); wherein the imaging measures the temperature profile within the target tissue of the subject ([0102]); wherein the temperature profile within the target tissue ranges from about 39 C to about 99 C ([0090]); wherein the temperature profile aids in controlling delivery of the high intensity focused ultrasound to the target tissue ([0102]); wherein the active agent is administered simultaneously with the step of energizing the high intensity focused ultrasound transducer ([0127]); wherein the active agent is administered before the step of energizing the high intensity focused ultrasound transducer ([0127]); wherein the active agent is administered after the step of energizing the high intensity focused ultrasound transducer ([0127]); wherein the active agent is .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18, 21, and 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US 2008/0039746; hereinafter Hissong) in view of Dayton et al. (US 2005/0084538; hereinafter Dayton).
Hissong discloses the invention substantially as described in the 102 rejection above.
Hissong fails to show wherein the active agent is designed to be heat activated; wherein the active agent is designed to be activated by mechanical vibrations; wherein the active agent further comprises a targeting- 52 -23853-PO4OD 1N'onProvisional Patent Application UHID 2012-015moiety on its surface; wherein the active agent is contained within a particle; wherein the diagnostic agent is an imaging agent; wherein the therapeutic agent is also an imaging agent; wherein the therapeutic agent is activated by heat; wherein the therapeutic agent is activated by mechanical vibrations; wherein the target tissue is a pathological tissue; wherein the target tissue is a solid tumor selected from the group consisting of prostate carcinoma, breast carcinoma, hepatocellular carcinoma, renal cell carcinoma. urinary bladder carcinoma, pancreas 
Dayton discloses ultrasonic drug delivery.  Dayton teaches wherein the active agent is designed to be heat activated ([0094], [0139]-[0140]); wherein the active agent is designed to be activated by mechanical vibrations ([0060]); wherein the active agent further comprises a targeting- 52 -23853-PO4OD 1N'onProvisional Patent Application UHID 2012-015moiety on its surface ([0097]); wherein the active agent is contained within a particle ([0060]); wherein the particle further comprises a targeting moiety on its surface ([0097]); wherein the diagnostic agent is an imaging agent ([0089]-[0092]); wherein the therapeutic agent is also an imaging agent ([0089]-[0092]); wherein the therapeutic agent is activated by heat ([0094], [0139]-[0140]); wherein the therapeutic agent is activated by mechanical vibrations ([0060]); wherein the target tissue is a pathological tissue ([0018]); wherein the target tissue is a solid tumor selected from the group consisting of prostate carcinoma, breast carcinoma, hepatocellular carcinoma, renal cell carcinoma, urinary bladder carcinoma, pancreas cancer, and osteosarcoma ([0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hissong to provide a variety of different known drugs as taught Dayton, as numerous types of drugs are known in the art and may be selected by the physician depending on the patient’s condition and the desired therapeutic effect.  Furthermore, it would have been obvious to perform ultrasound treatment in a variety of different ways such as by treating a pathological tissue such as a tumor as taught by Dayton, as the use of ultrasound therapy for a variety of patient conditions is known in the art, and the type of therapy . 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hissong et al. (US 2008/0039746; hereinafter Hissong) in view of Dayton et al. (US 2005/0084538; hereinafter Dayton) as applied to claim 1 above, and further in view of Dalal et al. (US 2011/0208055; hereinafter Dalal).
Hissong fails to show wherein the target tissue is uterine fibroid, fibroadenoma, or a hypertrophic prostatic tissue.
Dalal discloses a method and system for ultrasound therapy.  Dalal teaches wherein the target tissue is uterine fibroid, fibroadenoma, or a hypertrophic prostatic tissue ([0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hissong and Dayton to treat a uterine fibroid as taught by Dalal, as Dalal teaches that ultrasound therapy may be utilized for treatment of a variety of cancerous tissue types, such as uterine fibroids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793